DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 each recite the limitation "the second cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears these limitations should be changed to “the second chamber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (5,984,045).
	With respect to claim 1, Maeda teaches a muffler (Figure 1, #1) comprising: a hollow cavity (3/2/4) enclosed by a first bottom surface (defined by end wall accommodating pipe #7, in the same way as Applicant’s), a second bottom surface (defined by end wall accommodating pipe #10, in the same way as Applicant’s), 5and a side wall (defined by sidewall(s) connecting end walls), the side wall connects the first bottom surface with the second bottom surface (clearly seen); an air inlet (inlet through pipe #7) at one end of the muffler and an air outlet (outlet through pipe #10) at the other end of the muffler; the cavity is divided into a plurality of chambers (2/3/4) in an axial direction, the 10chambers (2/3/4) comprise a first chamber (2) adjacent to the first bottom surface, a second chamber (4) adjacent to the second bottom surface and an intermediate chamber (3) located between the first chamber (2) and the second chamber (4), the air inlet (inlet through pipe #7) is in gas communication with the intermediate chamber (3), the intermediate chamber (3) is in gas communication with the second chamber (4), the first chamber (2) is in gas 15communication with the second chamber (4), and the air outlet (outlet through pipe #10) is in gas communication with the first chamber (2).  
	With respect to claim 2, Maeda teaches wherein at least part of the chambers (2/3/4) has different volumes.  
	With respect to claim 3, Maeda teaches wherein further comprises a first duct (7), a second duct (13), a third duct (12) and a fourth duct (10), the first duct (7) is communicated with the air inlet (inlet through pipe #7) and the intermediate chamber (3), the second duct (13) is communicated with the intermediate chamber (3) and the second cavity/chamber (4), the third duct (12) is communicated 25with the first chamber (2) and the second chamber (4), and the fourth duct (10) is communicated with the first chamber (2) and the air outlet (outlet through pipe #10).  
	With respect to claim 4, Maeda teaches wherein the first duct (7), the second duct (13), the third duct (12) and the fourth duct (10) are arranged in turn in an air path direction.  
	With respect to claim 5, Maeda teaches wherein there is at least one the intermediate chamber (3).  
	With respect to claim 6, Maeda teaches a muffler (Figure 1, #1) comprising: a housing (1), wherein the housing is enclosed to form a hollow cavity (3/2/4), an air inlet (inlet through pipe #7) is arranged at a proximal end of the housing (1), an air outlet (outlet through pipe #10) is arranged at a distal end of the housing (1); the cavity is divided into a plurality of chambers (2/3/4) from the proximal end to the distal end, the 10chambers (2/3/4) comprise a first chamber (2) positioned relatively adjacent to the proximal end, a second chamber (4) positioned relatively adjacent to the distal end and an intermediate chamber (3) located between the first chamber (2) and the second chamber (4), the air inlet (inlet through pipe #7) is in gas communication with the intermediate chamber (3), the intermediate chamber (3) is in gas communication with the second chamber (4), the first chamber (2) is in gas 15communication with the second chamber (4), and the air outlet (outlet through pipe #10) is in gas communication with the first chamber (2).  
	With respect to claim 7, Maeda teaches wherein at least part of the chambers (2/3/4) has different volumes.  
	With respect to claim 8, Maeda teaches wherein further comprises a first duct (7), a second duct (13), a third duct (12) and a fourth duct (10), the first duct (7) is communicated with the air inlet (inlet through pipe #7) and the intermediate chamber (3), the second duct (13) is communicated with the intermediate chamber (3) and the second cavity/chamber (4), the third duct (12) is communicated 25with the first chamber (2) and the second chamber (4), and the fourth duct (10) is communicated with the first chamber (2) and the air outlet (outlet through pipe #10).  
	With respect to claim 9, Maeda teaches wherein the first duct (7), the second duct (13), the third duct (12) and the fourth duct (10) are arranged in turn in an air path direction.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (5,984,045) in view of Xu (CN 10886624 A).
	With respect to claim 10, Maeda is relied upon for the reasons and disclsoures set forth above.  Maeda further teaches the muffler of claim 1.
	Maeda fails to teach wherein the intended use of said muffler includes a refrigerator comprising a sealed box receiving a vacuum pump, wherein the refrigerator further comprises the muffler according to claim 1, and the vacuum pump is connected with the muffler.
	Xu teaches a refrigerator ([0017]) comprising a sealed box (Figure 1, #1) receiving a vacuum pump (4), wherein the refrigerator further comprises a labyrinth type muffler (2), which when combined with the muffler of Maeda, will be the muffler according to claim 1, and the vacuum pump (4) is connected with the muffler (2).
	Because both Maeda and Xu employ a labyrinth type muffler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Maeda, with the apparatus of Xu so as to provide simple substitution for one known system (vehicle/refrigerator vacuum pump) for use with a labyrinth type muffler for another, to provide the predictable result of either system having an improved muffling effect by use of said muffler.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to vacuum pump exhaust pipe muffler and refrigerator having the same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837